

116 S1744 IS: Keep STEM Talent Act of 2019
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1744IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Durbin (for himself, Mr. Blumenthal, Ms. Harris, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide lawful permanent resident status for certain advanced STEM degree holders, and for other
			 purposes. 
	
 1.Short titleThis Act may be cited as the Keep STEM Talent Act of 2019. 2.Lawful permanent resident status for certain advanced STEM degree holders (a)Aliens not subject to direct numerical limitationsSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
				
 (F)(i)Aliens who— (I)have earned a degree in a STEM field at the master’s level or higher while physically present in the United States from a United States institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) accredited by an accrediting entity recognized by the Department of Education;
 (II)have an offer of employment from, or are employed by, a United States employer in a field related to such degree at a rate of pay that is higher than the median wage level for the occupational classification in the area of employment, as determined by the Secretary of Labor; and
 (III)are admissible pursuant to an approved labor certification under section 212(a)(5)(A)(i). (ii)In this subparagraph, the term STEM field means a field of science, technology, engineering, or mathematics described in the most recent version of the Classification of Instructional Programs of the Department of Education taxonomy under the summary group of—
 (I)computer and information sciences and support services; (II)engineering;
 (III)mathematics and statistics; (IV)biological and biomedical sciences;
 (V)physical sciences; (VI)agriculture sciences; or
 (VII)natural resources and conservation sciences.. (b)Procedure for granting immigration statusSection 204(a)(1)(F) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(F)) is amended—
 (1)by striking 203(b)(2) and all that follows through Attorney General; and (2)by inserting 203(b)(2), 203(b)(3), or 201(b)(1)(F) may file a petition with the Secretary of Homeland Security.
				(c)Dual intent for F nonimmigrants seeking advanced STEM degrees at United States institutions of
 higher educationNotwithstanding sections 101(a)(15)(F)(i) and 214(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)(i), 1184(b)), an alien who is a bona fide student admitted to a program in a STEM field (as defined in section 201(b)(1)(F)(ii)) for a degree at the master’s level or higher at a United States institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) accredited by an accrediting entity recognized by the Department of Education may obtain a student visa or extend or change nonimmigrant status to pursue such degree even if such alien intends to seek lawful permanent resident status in the United States.